Hill, J.
1. The judgment of the trial court granting a new trial was based specially upon two grounds of the motion therefor. It was the first grant of a new trial. It not appearing that no other verdict than the one rendered could possibly have been rendered under the law and the facts of the case, this court will not reverse the judgment. Parks v. Stevens, 21 Ga. App. 180 (94 S. E. 60).
2. There was no harmful error in any of the portions of the charge of the court excepted to in the cross-bill of exceptions, nor was there any merit in the other assignments of error therein.

Judgment on both bills of exceptions affirmed.


Jenkins, P. J., and Stephens, J., concur.